IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20914
                            Summary Calendar



                           FENWICK DOUGLAS;
                            DELOIS DOUGLAS,

                                              Plaintiffs-Appellants,

                                 versus

                          DEPARTMENT OF VETERANS
                       AFFAIRS; VETERANS AFFAIRS
                         MEDICAL CENTER HOSPITAL;
                        UNITED STATES OF AMERICA,

                                              Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-553
                       --------------------
                        September 29, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Fenwick and Delois Douglas appeal the magistrate judge’s grant

of summary judgment to the defendants in this Federal Tort Claims

Act (FTCA) case.    The Douglases’ motions to unseal the record and

for extension of time to file a reply brief are DENIED.

     The   Douglases   argue   that   the   magistrate   judge   erred   in

granting   the   defendants’   motion   for   summary    judgment.       The

magistrate judge did not so err.      Our de novo review of the record

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 99-20914
                                    -2-

indicates that there was no evidence to show that the defendants

caused Mr. Douglas’ alleged injury.         See Duckett v. City of Cedar

Park, Tex., 950 F.2d 272, 276 (5th Cir. 1992).          The Douglases thus

failed to prove causation, which is an element of a medical

malpractice claim.      See Ayers v. United States, 750 F.2d 449, 452

n.1 (5th Cir. 1985); Urbach v. United States, 869 F.2d 829, 831

(5th Cir. 1989).

     The Douglases argue that the magistrate judge erred in not

appointing    counsel   to   represent    them.    However,    there   is   no

indication that they requested or would have been eligible to

receive appointed counsel.         The magistrate judge thus did not err

in not appointing counsel.          The Douglases also contend that the

magistrate judge erred in scheduling a bench trial.            This argument

is unavailing.    There is no right to a jury trial on an FTCA claim

that does not involve certain tax issues.          28 U.S.C.    § 2402.

     The Douglases’ final contention is that the magistrate judge

was biased against them and should have granted their motion to

recuse. The magistrate judge’s rulings against the Douglases would

not lead a reasonable person to doubt her neutrality.            See United

States   v.    Anderson,     160   F.3d   231,    233   (5th   Cir.    1998).

Accordingly, the magistrate judge did not abuse her discretion in

refusing to recuse herself.        The judgment of the magistrate judge

is AFFIRMED.